Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 1 of 19




                        IN THE UNITED STATES COURT
                      FOR THE DISTRICT OF PUERTO RICO


      ALBERTO VÁZQUEZ-SANTIAGO,

              Plaintiff,

                 v.
                                           CIV. NO.: 19-1089 (SCC)
      EDWARDS LIFESCIENCES
      TECHNOLOGY SARL, LLC,

              Defendant.



                           OPINION AND ORDER

        Plaintiff Alberto Vázquez-Santiago originally filed this

     action in Puerto Rico state court against Defendant Edwards

     Lifesciences Technology Sàrl (“Edwards”) for alleged

     wrongful termination and age discrimination in violation of

     Puerto Rico Public Law 100, P.R. Laws Ann. tit. 29, § 146 et seq

     (“Law 100”), and Puerto Rico Public Law 80, P.R. Laws Ann.

     tit. 29, §§ 185a-185k (2017) (“Law 80”). See Docket No. 7, Ex. 1.

     Defendant then removed the case to this Court on the basis of

     diversity jurisdiction. See Docket No. 1. Defendant moved for

     summary judgment, arguing that Plaintiff was terminated for

     just cause and not based on his age, and his claims therefore

     cannot survive summary disposition. See Docket Nos. 56, 57.

     Plaintiff opposed. See Docket No. 66. Defendant then filed a

     reply to Plaintiff’s opposition, see Docket No. 89, to which
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 2 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                Page 2




     Plaintiff surreplied, see Docket No. 96. For the reasons stated

     herein, Defendant’s Motion for Summary Judgment is

     GRANTED.

        I.     Background

        On December 12, 2018, Plaintiff filed this action against

     Defendant in Puerto Rico state court, alleging violations of

     Law 80 and Law 100. See Docket No. 7, Ex. 1. Specifically,

     Plaintiff alleges that he worked for Defendant for over forty-

     one years until he was terminated on October 12, 2018. See id.

     at ¶¶ 10, 22. According to Plaintiff, who was sixty-one years

     old at the time of his termination, Defendant wrongfully

     discharged him due to his age and was replaced by a younger

     employee. See id. at ¶¶ 22, 23, 25.

         On January 29, 2019, Defendant removed the case to this

     Court, invoking diversity jurisdiction. See Docket No. 1. On

     October 26, 2020, Defendant filed a Motion for Summary

     Judgment, arguing that Plaintiff had a history of repeated

     violations of Defendant’s workplace standards and was

     therefore terminated for just cause. See Docket No. 56.

     Plaintiff opposed, arguing that Defendant’s proffered reason

     for terminating him is merely a pretext for unlawful age

     discrimination. See Docket No. 66.

        II.    Undisputed Facts

        In order to make its factual findings for the purpose of this

     Opinion and Order, the Court considered Defendant’s

     Statement of Uncontested Material Facts (“DSUMF”) at
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 3 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                              Page 3




     Docket No. 57, Plaintiff’s Opposing Statement of Uncontested

     Material Facts (“POSUMF”) at Docket No. 66, Plaintiff’s

     Statement of Additional Facts (“PSAF”) at Docket No. 66 and

     Defendant’s Reply to Plaintiff’s Statement of Additional Facts

     (“DRPSAF”) at Docket No. 89, Ex. 1.

        1. Defendant is a Swiss company authorized to do

            business in Puerto Rico that manufactures and sells

            medical devices, including catheters. DUSMF ¶¶ 1-2;

            POSUMF ¶ 1.

        2. Plaintiff began working for Defendant as a regular

            employee on April 18, 1977. DUSMF ¶ 23.

        3. Plaintiff continued to work for Defendant until his

            termination on October 12, 2018, at which time he was

            sixty-one years old. DUSMF ¶¶ 22, 24; PSAF ¶ 13;

            DRPSAF ¶ 13.

        4. Plaintiff received, read and kept copies of some of

            Defendant’s employment policies, including those set

            forth in Defendant’s Employment Manual. DUSMF ¶

            18; POSUMF ¶ 17.

        5. At all relevant times, Plaintiff worked in the Incoming

            Inspection area of Defendant’s facility in Añasco,

            Puerto Rico, specifically as Senior Inspector. DUSMF ¶

            27.

        6. As Senior Inspector, Plaintiff’s role was to perform in-

            process inspection of components of raw materials and

            devices, sampling of raw materials for production and
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 4 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                Page 4




            inspection upon completion of the applicable process,

            among other essential job functions, which required

            following and complying with established work

            instructions and Standard Operating Procedures

            (“SOP”). DUSMF ¶ 29.

        7. The purpose of the Senior Inspector role is to conduct

            the in-process and completion inspections in order to

            ensure regulatory and design-standard compliance, as

            well as to train other employees assigned to Inspection.

            DUSMF ¶¶ 30-31.

        8. Because his work as Senior Inspector required strict

            adherence to SOP, Plaintiff received many trainings in

            that area. DUSMF ¶¶ 32-33; POSUMF ¶ 23.

        9. Plaintiff was provided a copy of and was responsible

            for reading, knowing and complying with Defendant’s

            Employee Handbook, which outlines Defendant’s

            progressive    disciplinary      system   under    which

            infractions or violations do not expire and are

            considered    part     of   an   employee’s   progressive

            discipline record and are evaluated when determining

            what disciplinary measure or action to apply upon

            subsequent violations or offenses. DUSMF ¶¶ 35-36.

        10. On April 2, 2003, Plaintiff received a written warning

            based on a quality documentation violation he

            committed the prior month during an inspection;

            specifically, the labeling of the incorrect material
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 5 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                               Page 5




            control number that is used to determine the

            parameters of testing catheters. As a result, Plaintiff

            was suspended without pay from March 19 to March

            30, 2003. DUSMF ¶¶ 37-38; POSUMF ¶ 24.

        11. On February 24, 2005, Plaintiff received a written

            warning after committing a quality violation in the

            identification of a manufacturing product as he

            performed the visual inspection and sampling of that

            product. DUSMF ¶ 39.

        12. On May 16, 2005, Plaintiff received a written warning

            after   committing     quality   documentation   errors;

            specifically, failing to inspect according to the

            established specifications and instructions, including

            certain SOP. DUSMF ¶ 41.

        13. On August 9, 2006, Plaintiff received a disciplinary

            action after he conducted a visual inspection of

            corrugated packaging material without conforming to

            the drawing, established quality criteria and operating

            procedures, after which he authorized the release of

            the nonconforming material. The violation impacted

            138 boxes in the access area and 503 boxes that had

            already been used. Plaintiff was suspended without

            pay from August 9 to August 11, 2006. DUSMF ¶¶ 43-

            44.
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 6 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                Page 6




        14. Plaintiff committed two additional violations during

            two inspection procedures on August 1, 2006 and

            September 28, 2006, respectively, resulting in a written

            admonishment dated October 2, 2006. In issuing the

            written admonishment, Defendant took his August

            2006 suspension into consideration and decided not to

            apply a more disciplinary measure, choosing instead

            to give Plaintiff an opportunity for improvement,

            while also advising him that more severe disciplinary

            measures would be imposed in the case of further

            violations. DUSMF ¶¶ 45-47.

        15. On April 24, 2012, Plaintiff received a written warning

            after he deviated from certain SOP in the calculation

            and registration of expiration dates for epoxy

            conductive silver, resulting in approximately $16,000

            in backorder losses to Defendant. DUSMF ¶ 50;

            POSUMF ¶ 28.

        16. On November 10, 2017, Plaintiff received a final

            written warning with an ultimatum based on

            Plaintiff’s deviation from the inspection procedure for

            control of received material in the calculation,

            verification and registration of a lot’s expiration date.

            DUSMF ¶ 51; POSUMF ¶ 29.

        17. With every disciplinary action received, Plaintiff was

            warned that future violations of Defendant’s policies

            and rules would result in the application of
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 7 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                   Page 7




            disciplinary actions under Defendant’s employment

            and progressive and corrective discipline polices, up to

            or including termination from employment. DUSMF ¶

            52; POSUMF ¶ 30.

        18. On August 8, 2018, Defendant’s manufacturing

            personnel detected a nonconformance on syringes and

            a quality investigation revealed that Plaintiff had

            signed off on the relevant inspection report as

            “reviewed by,” even though it lacked data of the

            complete inspection results of the syringes in violation

            of    Defendant’s      SOP.   The   error   resulted      in

            approximately $290 in losses for Defendant. DUSMF

            ¶¶ 54-55, 58.

        19. The investigation also determined that another

            employee, Mercedita Cruz Rodríguez, was at fault for

            failing to document the inspection data in the

            Incoming Inspection Report. DUSMF ¶ 56; POSUMF ¶

            32.

        20. As a result of the violation committed by Ms. Cruz, she

            was suspended without pay. DUSMF ¶ 74; POSUMF ¶

            45.

        21. On October 4, 2018, Plaintiff committed an error

            during the incoming inspection and sampling of

            polycarbonate molded article, in which Plaintiff

            performed the task one grade above the specification

            temperature limit established under the SOP and as
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 8 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                              Page 8




            authorized by the Food and Drug Administration

            (“FDA”). A resulting quality investigation found that

            there was no financial impact in regard to this

            nonconformance. DUSMF ¶¶ 60-62; POSUMF ¶ 35.

        22. The human resources investigation resulting from

            Plaintiff’s 2018 violations was conducted by Wanda

            López and Nayda Guzmán, who no longer work for

            Defendant. Defendant’s current human resources

            manager, Dianelly Torres, explained that in general, in

            cases involving quality infractions by employees, the

            quality department conducts a quality investigation

            and determines the specific infraction or error

            committed by the employee. Human resources then

            receives the quality documentation, analyzes that

            information    and     evaluates   the   corresponding

            disciplinary action to be applied by referencing the

            Employee Handbook, considering the employee’s

            disciplinary history and his or her performance.

            DUSMF ¶ 65; POSUMF ¶ 38.

        23. Plaintiff was terminated from employment on October

            12, 2018, less than one year after receiving a final

            written warning and ultimatum. DUSMF ¶ 70;

            POSUMF ¶ 42.

        24. At all relevant times, there were four regular

            employees working as Inspectors in the Incoming

            Inspection area at Defendant’s Añasco location:
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 9 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                Page 9




            Plaintiff, Margarita Lorenzo, Mercedita Cruz and Sixto

            Rodríguez. DUSMF ¶ 72.

        25. Ms. Cruz began working for Defendant on November

            21, 1989 and her date of birth is January 11, 1968.

            DUSMF ¶ 76.

        26. Ms. Lorenzo, who also had the role of Senior Inspector,

            was involved in manufacturing quality violations in

            October of 2019, in which quality personnel found that

            she had failed to document inspection data. DUSMF

            ¶¶ 63, 77.

        27. Effective October 31, 2018, Ms. Lorenzo resigned from

            employment      before    Defendant      applied     any

            progressive and corrective disciplinary measures. She

            was over forty years old at the time of her resignation.

            DUSMF ¶¶ 78-79; POSUMF ¶ 47; PSAF ¶ 34; DRPSAF

            ¶ 34.

        28. After October 12, 2018, Defendant terminated from

            employment another employee, Waldimir Morales-

            González, for having committed an error that resulted

            in a monetary loss for Defendant of less than $290. Mr.

            Morales was thirty years old at the time of his

            termination. DUSMF ¶ 86.

        29. Prior to Plaintiff’s termination, Defendant brought in a

            woman named Hilda Rodríguez, who was younger

            than Plaintiff, to be trained by him. She was later hired
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 10 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                Page 10




               as an Incoming Inspector. DUSMF ¶¶ 83-84; POSUMF

               ¶ 49; PSAF ¶ 5; DRPSAF ¶

        30. After Plaintiff’s termination, Defendant hired a total of

               133 regular employees, fifty-one of which are over the

               age of forty, or about thirty-eight percent of the new

               hires. DUSMF ¶ 87.

        31. Currently, there are 652 regular employees at

               Defendant’s Añasco facility, 503 of which are over the

               age of forty, or about seventy-seven percent, including

               seventy-seven employees over the age of sixty.

               DUSMF ¶ 88.

        32. Plaintiff never made a complaint to Defendant that he

               felt discriminated against due to his age during the

               course of his employment. DUSMF ¶¶ 19-20; POSUMF

               ¶ 18; PSAF ¶ 11.

        III.      Standard of Review

        A Court’s discretion to grant summary judgment is

     governed by Rule 56 of the Federal Rules of Civil Procedure.

     That Rule states, in pertinent part, that summary judgment is

     appropriate if “the movant shows that there is no genuine

     dispute as to any material fact and the movant is entitled to

     judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

     Zambrana-Marrero v. Suárez-Cruz, 172 F.3d 122, 125 (1st Cir.

     1999) (stating that summary judgment is appropriate when,

     after evaluating the record in the light most favorable to the

     non-moving party, the evidence “fails to yield a trial worthy
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 11 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                    Page 11




     issue as to some material fact”). Thus, the party moving for

     summary judgment bears the burden of showing the absence

     of a genuine issue of material fact. See Celotex v. Catrett, 477

     U.S. 317, 323 (1986). Once the movant meets this burden, the

     burden then shifts to the opposing party who may not rest

     upon mere allegations or denials of the pleadings, but must

     affirmatively show, through the filing of supporting affidavits

     or otherwise, that there is a genuine issue of material fact for

     trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

     Celotex, 477 U.S. at 324.

        According to Rule 56, in order for a factual controversy to

     prevent summary judgment, the contested facts must be

     “material” and the dispute must be “genuine.” This means

     that, as the Supreme Court has stated, “only disputes over

     facts that might affect the outcome of the suit under the

     governing law will properly preclude the entry of summary

     judgment. Factual disputes that are irrelevant or unnecessary

     will not be counted.” Anderson, 477 U.S. at 248 (1986). Thus, a

     fact is material if, based on the substantive law at issue, it

     might affect the outcome of the case. See Mack v. Great Atl. and

     Pac. Tea Co., Inc., 871 F.2d 179, 181 (1st Cir. 1989).

        In making this assessment, the Court “must view the

     entire record in the light most hospitable to the party

     opposing summary judgment, indulging in all reasonable

     inferences in that party’s favor.” Griggs-Ryan v. Smith, 905

     F.2d 112, 115 (1st Cir. 1990). The Court may safely ignore,
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 12 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                 Page 12




     however, “conclusory allegations, improbable inferences, and

     unsupported speculation.” Medina-Muñoz v. R.J. Reynolds

     Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990).

        IV.         Analysis

        A. Puerto Rico Law 80

        Plaintiff alleges that he was wrongfully discharged under

     Puerto Rico Law 80, which provides relief to employees who

     are terminated from employment “without good cause.” P.R.

     Laws Ann. tit. 29, § 185a (2003). Section 185b of Law 80 lists

     examples of good cause for termination and further provides

     that a termination which is “made by the mere whim of the

     employer or without cause relative to the proper and normal

     operation of the establishment” is not a termination for good

     cause. P.R. Laws Ann. tit. 29, § 185b (2003). Under Law 80, just

     cause for termination may include, as relevant here:

              ...

              (b) That the employee engages in a pattern of
              deficient, unsatisfactory, poor, slow or
              negligent     performance.        This includes
              noncompliance with the employers’ quality and
              safety rules and standards . . . .

              (c) The employee’s repeated violations of the
              reasonable rules and regulations established for
              the operation of the establishment, provided
              that a written copy thereof has been timely
              furnished to the employee.

              ...
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 13 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                               Page 13




     Id. The following burden-shifting framework is applicable to

     law 80 claims 1: “(1) the employee must [first] show that he or

     she has been discharged and allege that the dismissal was not

     justified; (2) the burden then shifts to the employer to show,

     by a preponderance of the evidence, that the dismissal was

     justified; and (3) if the employer shoulders that burden, the

     employee must rebut the showing of good cause.” García-

     García v. Costco Wholesale Corp., 878 F.3d 411, 420 (1st Cir. 2017)

     (quoting Echevarría v. AstraZeneca Pharm. LP, 856 F.3d 119, 140

     (1st Cir. 2017)).

         In interpreting Law 80 and subsequent Puerto Rico case

     law, the First Circuit has emphasized that judges do not serve

     “as [a] super personnel department, assessing the merits – or

     even the rationality – of employers’ nondiscriminatory

     business decisions” and that while “Law 80 undoubtedly


     1  Defendant attempts to argue that the Labor Transformation and
     Flexibility Act, P.R. Laws Ann. tit. 29 § 121 et seq. (“LFTA”), which became
     effective on January 26, 2017 and amended Law 80 and Law 100, changes
     the traditional burden-shifting framework by placing the burden on
     Plaintiff to establish that his discharge was unjust under Law 80 and
     discriminatory on the basis of age under Law 100. While in their pleadings
     the parties make much of the application of the LFTA in this case, we need
     not wax longiloquent. The text of the LFTA clearly belies Defendant’s
     argument; it states that the amendments have only a prospective effect –
     “[e]mployees hired before the effective date of this act shall continue to
     enjoy the same rights and benefits they enjoyed before, as expressly
     provided in the sections thereof.” P.R. Laws Ann. tit. 29, § 121a; see also
     Villeneuve v. Avon Prods., Inc., 919 F.3d 40, 43 n.1 (1st Cir. 2019). The parties
     agree that Plaintiff was hired by Defendant on April 18, 1977. The LFTA
     is therefore inapplicable here, and we will conduct our analysis of Law 80
     and Law 100 under the burden-shifting frameworks as they existed prior
     to those amendments.
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 14 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                 Page 14




     circumscribes the reason for which an employer may

     terminate an employee[,] . . . we do not read the statute to

     require a factfinder to regularly review the objective accuracy

     of an employer’s conclusions.” Pérez v. Horizon Lines, Inc., 804

     F.3d 1, 9 (1st Cir. 2015).

        Applying this framework to the present case, Plaintiff has

     carried his initial burden of showing that he was terminated

     and alleging that such termination was unjustified given that

     it was discriminatorily based on his age. There is no

     disagreement between the parties that this first step has been

     met. We then turn to the second step of the analysis:

     Defendant’s showing that the termination was for just cause

     and therefore justified. Defendant argues, and presents

     significant evidence, that Plaintiff’s had a history of violations

     of its rules, regulations and SOP, which, under Defendant’s

     progressive disciplinary record, resulted in his termination.

     Defendant provides evidence of at least seven infractions by

     Plaintiff while working as Senior Inspector in a highly

     regulated work environment, after most of which Defendant

     issued Plaintiff a written warning or even suspension but

     continuously gave him the opportunity to correct the

     behavior and keep his job. However, less than a year before

     his termination, Plaintiff was issued a final warning and an

     ultimatum that further violations would result in the loss of

     his job. Shortly before his termination, Plaintiff made another

     error in violation of Defendant’s rules and regulations and
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 15 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                              Page 15




     was consequently fired. Thus, Defendant’s proffered timeline

     of events, supported by the undisputed facts, clearly indicate

     that the decision to terminate Plaintiff was for good cause, as

     defined by Law 80, and not made “on a mere whim.” This is

     especially true given that even a singular violation of internal

     procedures has been found to constitute good cause. See

     Vargas v. Royal Bank of Canada, 604 F. Supp. 1036 (1984);

     Delgado Zayas v. Hosp. Interamericano de Medicina Avanzada,

     137 D.P.R. 643, 650 (1994) (“We reiterate that Act 80 allows for

     an employee’s discharge for a single offense provided that the

     circumstances of the case do not reflect arbitrariness or whim

     of the employer.”).

         To rebut this showing of good cause, Plaintiff notes that

     the quality violations committed by Plaintiff occurred over

     the course of forty-one and a half years and were significantly

     spread apart. He emphasizes that he did not incur in any

     disciplinary violations in the five-and-a-half years prior to the

     ultimatum issued to him by Defendant that ultimately

     resulted in his termination. He also argues that Defendant’s

     employees that were deposed 2 in this case could not precisely

     outline the procedure that was followed in regard to




     2
       Plaintiff argues that the unsworn statements submitted by Ms. Torres and
     Camille Lugo, Quality Manager, in addition to their deposition testimony
     constitute sham affidavits and should not be considered, given that they are
     inconsistent with their depositions. However, we find that those inconsistencies
     are not material and have no bearing in our analysis, and we therefore do not
     address Plaintiff’s “sham affidavit” argument.
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 16 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                               Page 16




     Plaintiff’s termination and that his positive performance

     evaluations were also not considered as part of that process.

        However, because these arguments merely question

     Defendant’s proffered reason for Plaintiff’s termination rather

     than affirmatively dispel them, they fail to rebut Defendant’s

     showing of good cause. To satisfy this burden and withstand

     summary judgment, Plaintiff was required to do more than

     “cast doubt” on Defendant’s proffered reason for his

     discharge; instead, Plaintiff had to “adduce probative

     evidence that [Defendant] did not genuinely believe in or did

     not in fact terminate [Plaintiff] for the given reason.” Costco,

     878 F.3d at 421. Plaintiff does not dispute his disciplinary

     record or the fact that Defendant utilizes a progressive

     disciplinary system that takes into consideration an

     employee’s entire history of rules violations, nor does he

     produced any evidence that Defendant relied on anything but

     said record in making its decision to terminate him. In the

     absence of such evidence, the Court cannot question the

     merits of Defendant’s nondiscriminatory business decision.

     As such, even viewing the facts in the light most favorable to

     Plaintiff, Defendant has sufficiently established that it

     terminated Plaintiff for good cause under Law 80.

        B. Puerto Rico Law 100

        Law 100 prohibits, inter alia, discrimination based on age

     in the workforce. P.R. Laws Ann. tit. 29, § 146. The burden-

     shifting framework under that law provides that: “(1) the
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 17 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                                Page 17




     employee must first show that his or her discharge was not

     for just cause 3 - if successful, the employee enjoys a

     presumption that he or she has been the victim of

     discrimination; (2) the burden of production and persuasion

     then shifts to the employer to rebut this presumption.” Costco,

     878 F.3d at 423 (citing Ramos v. Davis & Geck, Inc., 167 F.3d 727,

     734 (1st Cir. 1999). Here, because we have determined that

     Defendant made the showing that it had just cause to

     terminate Plaintiff in the Law 80 context, it follows that “the

     Law 100 presumption [of discrimination] disappears.”

     Álvarez-Fonseca. 152 F.3d at 28 (citing P.R. Laws Ann. tit. 29, §

     148). Thus, Plaintiff bears “the burden of proof on the ultimate

     issue of discrimination,” meaning that he “must prove that,

     even if the dismissal was justified, [Defendant] nevertheless

     violated Law 100 because the dismissal was motivated by

     discriminatory animus instead of or in addition to the

     legitimate reasons for the dismissal.” Id. In other words, that

     the reasons offered were pretextual. Cf. Pérez, 804 F.3d at 8 n.4

     (“[The Law 100] framework follows the Law 80 burden

     shifting framework” and “because no reasonable jury could

     conclude that [the employer] lacked cause to terminate [the

     employee,] . . . to succeed on his Law 100 claim [the employee]


     3The Supreme Court of Puerto Rico has determined that, because Law 100
     does not define “just cause,” the definition would be drawn from an
     analogous statute – Law 80. Álvarez-Fonseca v. Pepsi Cola of Puerto Rico
     Bottling Co., 152 F.3d 17, 28 (1st Cir. 1998) (citing Báez García v. Cooper Labs.,
     Inc. 120 D.P.R. 145, 155 (1987)).
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 18 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                                  Page 18




     must show that [the employer’s] proffered reason was pretext

     specifically designed to mask gender discrimination.”).

        After reviewing the record, we find that Plaintiff’s age

     discrimination claims under Law 100 fail because “he has not

     ‘proffered sufficient admissible evidence, if believed, to prove

     by a preponderance of the evidence . . . that the employer’s

     justification . . . was merely a pretext for impermissible age

     discrimination.’” Velázquez-Fernández v. NCE Foods, Inc., 476

     F.3d 6, 11 (1st Cir. 2007) (quoting Woodman v. Haemonetics

     Corp., 51 F.3d 1087, 1092 (1st Cir. 1995)). Plaintiff asks us to

     infer that age discrimination was the real cause of his

     termination; yet he provides no evidence from which we

     could draw such an inference. He notes that he was sixty-one

     at the time of his termination, that he was replaced by a

     younger worker, and that despite his disciplinary record he

     received consistently positive performance reviews. Beyond

     these observations, Plaintiff points to no facts that indicate

     discriminatory animus, such as evidence that Plaintiff was

     treated differently than other similarly-situated employees,

     see Kosereis v. Rhode Island, 331 F.3d 207, 214 (1st Cir. 2003), or

     that Defendant hired Ms. Rodríguez as part of a scheme to

     skew the company younger and push out older employees,

     see Zampierollo-Rheinfeld v. Ingersoll-Rand de Puerto Rico, Inc.,

     999 F.3d 37, 58 (1st Cir. 2021) (finding that the record

     contained direct evidence to support plaintiff’s theory that

     defendant selected him for termination because of his age,
Case 3:19-cv-01089-SCC Document 102 Filed 08/10/21 Page 19 of 19

     VÁZQUEZ-SANTIAGO v. EDWARDS                               Page 19




     due to defendant’s desire to “rejuvenate” the company and

     therefore his Law 100 claims should survive). In fact, seventy-

     seven percent of Defendant’s employees at the Añasco facility

     are over the age of forty, including fifty-one of the 133 new

     hires brought in after Plaintiff was terminated. These

     numbers clearly contradict Plaintiff’s contention that

     Defendant acted with discriminatory animus given that they

     indicate that age does not play a role in Defendant’s selection

     of employees. Thus, Plaintiff has “adduced no significantly

     probative evidence” – or any evidence at all for that matter –

     to suggest that his termination was motivated by his age.

     Dávila v. Corporación De Puerto Rico Para La Difusión Pública,

     498 F.3d 9, 18 (1st Cir. 2007). Summary judgment is therefore

     appropriate as to Plaintiff’s Law 100 claims.

        V.      Conclusion

        Having carefully examined the arguments raised by the

     parties, Defendant’s Motion for Summary Judgment at

     Docket Number 56 is GRANTED.

             IT IS SO ORDERED.

             In San Juan, Puerto Rico, this 10th day of August 2021.

                   S/ SILVIA CARREÑO-COLL
                   UNITED STATES DISTRICT COURT JUDGE
